Citation Nr: 0825436	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-34 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 14, 1982 to July 
30, 1982 and October 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).
The veteran contends that he has PTSD related to alleged 
service stressors in Iraq, warranting service connection 
PTSD.  See 38 C.F.R. § 3.304(f).  The veteran's service 
personnel records indicate that was assigned to the HHC 230th 
Support Battalion stationed at Camp Caldwell, Balad Ruz, 
Iraq, from February 29, 2004 to January 1, 2005.  His 
military occupational specialty is listed as chemical 
operations specialist.  The veteran's service personnel 
records, including his service separation form, show no 
awards or decorations for combat service.  Additionally, the 
veteran's service treatment records are negative for a 
psychiatric disorder.

Post-service medical records show that the veteran has 
received psychiatric treatment, and that he was diagnosed 
with PTSD in July 2005.  

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  Record of private 
treatment dated in July 2005 indicates that the veteran 
reported his military stressors as the following:  bombing 
trucks and cars, a burning body, mortar hitting the outside 
of his base, and small arms fire at a forward operating base.  
In a statement dated in May 2005, a comrade described 
incoming enemy fire by mortar rockets and small arms at Camp 
Caldwell, and being hit by roadside bombs while distributing 
equipment and supplies in a convoy.  The comrade further 
described witnessing the death of another soldier on the way 
to Camp Anaconda when his vehicle was hit by an improvised 
explosive device.  These are stressors that may be capable of 
verification, and an attempt at verification may be made on 
this basis.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (mortar/rocket attack may in some cases be a 
satisfactory stressor for PTSD).  

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because no attempt 
to verify stressors through the United States Army & Joint 
Services Records Research Center (JSRRC) has yet been made, 
the RO should attempt to verify the listed stressors through 
JSRRC.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran another 
opportunity to supplement the record 
with any additional details concerning 
stressors, particularly the time 
periods reflecting the occurrences of 
the convoy from Camp Caldwell to Camp 
Anaconda and at least one instance of 
Camp Caldwell sustaining enemy fire 
(i.e., month and year); his unit at the 
time; the location of said occurrences; 
the names of individuals injured or 
killed; "buddy statements" containing 
verifiable information, to include time 
periods, regarding the events claimed 
as "stressors" during his military 
service; and any other information 
which could be used to substantiate the 
PTSD claim.

The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be as specific as possible, 
because without such details an 
adequate search for verifying 
information cannot be conducted.

2.  Forward the veteran's statement, 
and that of his comrade, of alleged 
PTSD stressors, as well as copies of 
his service personnel records and any 
other relevant evidence, to the United 
States Army & Joint Services Records 
Research Center (JSRRC).  Request that 
JSRRC attempt to verify the alleged 
stressors.  A specific request should 
be made for equipment loss and 
casualties in the HHC 230th Support 
Battalion by improvised explosive 
devices while traveling from Camp 
Caldwell to Camp Anaconda.  Specific 
requests should be made for incoming 
enemy fire or mortar attacks on Camp 
Caldwell.  Request that JSRRC provide 
the unit history for the veteran's 
unit.  If more detailed information is 
needed for such research, the veteran 
should be given the opportunity to 
provide it.  If a negative response is 
received from JSRRC, the claims file 
must be properly documented in this 
regard.

3.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a.  Prior to the examination, specify 
for the examiner the stressor or 
stressors that it is determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered 
for the purpose of determining whether 
the veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record and 
found to be sufficient to produce PTSD 
by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the veteran's military 
service. 

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2007).  The file 
must be properly documented regarding 
any notifications to the veteran as to 
the scheduled examination.

4.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
action remains adverse to the veteran, 
provide the veteran and any 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




